Cc O V I N G T O N Covington & Burling LLP

The New York Times Building

BEIJING BRUSSELS DUBAI! FRANKFURT JOHANNESBURG 620 Eighth Avenue

LONDON LOS ANGELES NEW YORK PALO ALTO New York, NY 10018-1405
3

SAN FRANCISCO SEOUL SHANGHAI WASHINGTON T +1212 8411000

November 2, 2019
By ECF and E-mail

The Honorable Joan M. Azrack
United States District Judge
Eastern District of New York
100 Federal Plaza

Central Islip, NY 11722

Re: United States v. Christopher McPartland, et al., 17-cr-0587 (JMA)

On behalf of defendants Christopher McPartland and Thomas Spota, and without objection
from the government, we write to request that the courtroom be sealed for Tuesday’s hearing and
oral argument on the parties’ in limine motions to admit or exclude evidence.

The reasons for this request are two-fold. First, the motions cover an enormous amount of
otherwise sealed materials and other documents subject to the confidentiality orders in the case.
The hearing and oral argument will of necessity include extensive reference to these materials. As
a practical matter, it will not be possible to successfully navigate through portions of the record
that are confidential and those that are not. Second, particularly with jury selection now underway,
we believe that a sealed courtroom is necessary to avoid any prejudicial publicity to both parties,
including extensive discussion of potentially inadmissible and prejudicial information that the jury
may not otherwise ever read or hear. Such a measure is, we submit, essential to preserve the
defendants’ constitutional right to a fair trial, as well as the government’s similar interest in a fair
trial. For all these reasons, we submit that the parties’ interests in confidentiality and a fair trial
outweigh the qualified First Amendment right of access at this time. United States v. John Doe, 63
F.3d 121, 128 (2d Cir. 1995).

We thank Your Honor for your consideration of this request.

Respectfully submitted,

 

Erin Monju

cc: Counsel for the government (by ECF and e-mail)

 
